PER CURIAM.
We affirm without prejudice to appellant raising issue III in a timely rule 3.850 motion. See Patterson v. State, 904 So.2d 593 (Fla. 4th DCA 2005); Keifner v. State, 896 So.2d 955 (Fla. 4th DCA 2005); Zuluaga v. State, 793 So.2d 60 (Fla. 4th DCA 2001). As in Patterson, “[w]e do not have a sufficient record to determine whether, if appellant does file a rule 3.850 motion, it *173would be successive under rule 3.850(f), and this opinion should not be construed as deciding that issue.” Id. at 593; Keifner, 896 So.2d at 956.
STEVENSON, C.J., FARMER and GROSS, JJ., concur.